Citation Nr: 0214357	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-10 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
disability rating from 10 to 20 percent for service-connected 
lumbosacral strain.  Although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Thus, this matter continues before the Board.  In June 2000, 
this matter was remanded by the Board for further evidentiary 
development.  A review of the file reveals that the requested 
development has been completed satisfactorily.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's lumbosacral strain is manifested by no more 
than intermittent flare-ups, pain, and mild limitation of 
motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 
5107 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

On review of the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to legal requirements does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicable, the notice, assistance, and other requirements 
of VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  Id.; 
Soyini, supra.

Factual Background 

By January 1995 decision, the RO granted service connection 
for low back strain and assigned an evaluation of 10 percent.

In January 1998, the veteran filed a claim for an increased 
rating for his service-connected low back disability.

On February 1998 VA medical examination, the veteran 
indicated that he lost approximately two weeks of work in 
1997 on sporadic days due to back pain.  He did not work for 
about nine months in 1995-96 and for one year in 1993-4 due 
to low back symptomatology.  He complained of constant low 
back pain with intermittent radiation to the left anterior 
thigh.  He reported daily morning low back stiffness.  
Symptoms worsened in cold weather as well as with bending, 
lifting, and shoveling.  Rest, heat, and exercise alleviated 
his symptoms.  During flare-ups, he reported significant 
limitation of daily activity and loss of work time.  On 
objective examination, the examiner noted a flattened lumbar 
lordosis and normal paraspinal muscle tone without evidence 
of spasm.  On motion, there was tenderness in the sacroiliac 
joint.  There were no significant postural abnormalities and 
no fixed deformities.  No neurologic abnormalities were 
observed.  The examiner diagnosed chronic lumbosacral and 
left sacroiliac strain with lumbar degenerative disc disease. 

On April 1998 magnetic resonance imaging (MRI), the 
radiologist noted a remote compression fracture at L1 and 
very minimal disc bulging at L1-L2 with only mild sac 
compression.  No other disc herniation or neural compression 
was evident.  No other bony abnormality was identified, and 
the conus region was unremarkable.  The radiologist diagnosed 
a remote partial compression fracture at L1 with no disc 
herniation or neural compression documented.

By April 1998 rating decision, the RO increased the veteran's 
evaluation for lumbosacral strain to 20 percent.

In his May 1998 notice of disagreement, the veteran reported 
numbness, tingling, and falling.  

In January 1999, he testified at a personal hearing at the RO 
that he experienced significant back limitation of motion, 
particularly while bending, stooping, or reaching.  Also, he 
complained of pain on motion.  He stated that he performed 
custodial work and that his low back disability interfered 
with his ability to perform his duties.  He testified that he 
missed many workdays due to low back symptoms, particularly 
during wintertime flare-ups.  He indicated that his employer 
relieved him of his job on several occasions due to lengthy 
back-related absences.  He reported low back muscle spasms.  
He indicated that he used analgesics to alleviate the pain.  
He also wore a back brace.  He stated that he could stand for 
about an hour before back pain began.  

On August 2000 VA medical examination, the veteran indicated 
that he missed five to seven days of work due to back pain.  
He indicated that his back pain was intermittent.  He denied 
numbness, weakness, and paresthesia in the lower extremities.  
He also denied loss of balance, weakness, fatigue, and 
incoordination during flare-ups.  His complaints were limited 
to pain on flare-ups that lasted from several minutes to 
several days.  He stated that he could sit for about 45 
minutes without discomfort.  On examination, the examiner 
noted that the veteran walked normally without discernable 
limp.  He stood erect with no tilting of the body.  He had 
mild tenderness over the low back area, but no muscle spasm 
or muscle atrophy.  Sensation in the lower extremities was 
normal.  The examiner diagnosed some restriction of low back 
motion due to pain and chronic muscle ligament strain over 
the low back area.  The examiner noted that a healed, mild 
compression fracture at L1 was seen on MRI without evidence 
of herniated disc or disc compression. 

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
codes.  The critical element in permitting the assignment of 
several ratings under various codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlaps the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is rated under Code 5293.  VA O.G.C. Prec. Op. No. 
36-97 (Dec. 12, 1997), 63 Fed. Reg. 31,262 (1998).  However, 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).

Analysis

The veteran's low back disability is evaluated 20 percent 
disabling under Code 5295-5292.  38 C.F.R. §§ 4.71a, 4.20, 
4.27.  

Lumbosacral strain is rated under Code 5295.  38 C.F.R. 
§ 4.71a (2001).  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is warranted.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  A 40 percent evaluation under Code 5295 is not 
warranted.  The evidence indicates that the veteran's posture 
is good, limitation of motion has been characterized as mild, 
there is no abnormal spinal motion, and the other elements 
that might give rise to a 40 percent evaluation are absent.  
Id.

Under Code 5292 (2001), slight limitation of the lumbar spine 
motion is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  A 40 
percent evaluation under this case is not warranted either.  
The veteran's limitation of motion has not been characterized 
as severe on objective medical examination.  Id.  Indeed, his 
limitation of motion has been described as mild.  Moreover, 
an evaluation under Code 5292 and 5295 would compensate the 
veteran for the same symptomatology twice and would thus 
constitute prohibited pyramiding.  See Esteban, supra.

Code 5003 (2001) provides that degenerative arthritis is 
evaluated based on limitation of motion of the affected part.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by X-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  Id.  On February 1998 medical 
examination, the examiner diagnosed chronic lumbosacral and 
left sacroiliac strain with lumbar degenerative disc disease.  
However, a rating under Code 5003 based on degenerative 
changes with limitation of motion would constitute pyramiding 
as the veteran's limitation of motion has already been taken 
into account in the assignment of the veteran's current 20 
percent disability rating under Code 5295-5292.  See Esteban, 
supra.

Favorable ankylosis of the lumbar spine warrants a 40 percent 
rating, and unfavorable ankylosis warrants a 50 percent 
rating.  Code 5289 (2001).  The veteran does not suffer from 
spinal ankylosis; therefore, Code 5289 is not for 
application.

Code 5293 (2001) pertains to intervertebral disc syndrome, 
and a zero percent evaluation is applied to a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms.  A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40 percent evaluation is applied 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Code 5293 is 
inapplicable in this instance as the veteran has not been 
diagnosed with intervertebral disc syndrome.  The Board notes 
that, effective September 23, 2002, the regulations 
pertaining to intervertebral disc syndrome were changed.  
However, the Board need not undergo an analysis of whether 
the old or new regulations are more favorable to the veteran 
as he does not suffer from intervertebral disc syndrome.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when regulations 
are changed during the pendency of an appeal, the veteran is 
entitled to the application of the version of the regulations 
most favorable to him).

The 60 percent rating is the maximum percentage rating 
provided under the codes pertinent to degenerative changes, 
limitation of lumbar spine motion, and strain.  See Codes 
5003, 5010, 5292, 5295 (2001).  The only higher rating 
assignable is 100 percent, which requires residuals of 
fracture of the vertebrae requiring cord involvement, that 
the veteran be bedridden, or requiring long leg braces or 
complete ankylosis, with marked deformity and involvement of 
major joints or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Codes 5285, 5286, respectively.  
These codes are clearly not applicable, as the veteran does 
not suffer the type of severe back disability contemplated by 
them.

As evident from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2001) whether or not raised by the 
veteran, as required by Schafrath, supra.  However, the Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of low back disability not contemplated in 
the currently assigned 20 percent rating permitted under the 
Schedule.

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  38 
C.F.R. § 4.59 has also been considered, as the veteran has 
complained of pain, fatigability, and flare-ups in the low 
back.  The Board recognizes that clinicians have noted the 
presence of pain on motion.  However, the Board finds that an 
additional evaluation for pain and limitation of function is 
inappropriate here as the veteran has already been 
compensated for his low back disability under Code 5295-5292; 
thus, he has already been compensated for functional loss and 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice for the same 
symptomatology; such result would overcompensate him for 
actual impairment of earning capacity.  38 U.S.C. § 1155; 38 
C.F.R. § 4.14.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's low back disability does not warrant an evaluation 
in excess of 20 percent. 38 U.S.C. § 5107; Gilbert, supra; 
Alemany, Supra.  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

